                        Case 18-30179-lkg            Doc 57-1       Filed 01/02/20      Page 1 of 1

                                                   Notice Recipients
District/Off: 0754−3                      User: tk                         Date Created: 1/2/2020
Case: 18−30179−lkg                        Form ID: 329                     Total: 5


Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion10.es.ecf@usdoj.gov
tr          Robert E Eggmann            reetrustee@carmodymacdonald.com
aty         Ronald Allan Buch           Belleville@tbcwam.com
                                                                                                      TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael D Holcomb       2400 Renois Ln      Cahokia, IL 62206−3015
tr          Russell C Simon      Chapter 13 Trustee    24 Bronze Pointe      Swansea, IL 62226
                                                                                                      TOTAL: 2
